Title: From Louisa Catherine Johnson Adams to John Adams, 22 March 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 22 March 1821
				
				I feel a little uneasy about you and therefore write you again to give you a timely caution as there are whispers concerning the restlessness of your Class which lead me to dread an explosion Your own sense my dear Boy will teach you how foolish and imprudent it is to run any risk of expulsion or even rustication as the loss of a year to you who are so desirous of obtaining your liberty would be bitterly felt as a punishment and you may rely upon it your spirit would be more deeply wounded than you imagine—The young Ladies who were with me were the Miss Roberdeau’s not first rate beauties by any means but fine Girls and remarkably pleasant and unaffected and really accomplished You may smile but I say really because they are more in the style of the Nicholas’s therefore more to my taste than the extremely artificial manners which I usually meet with among person’s of my own sex who appear to me almost always to be running into the opposite shades of bluntness or affectation—Either noisy or insipid, boisterous or dull, or such perfect automatons that the most you can extract from them is an insip smile or a Languishing drawl just sufficient to evince that they breathe, “live, and have a being”—Those among whom you live and at least according to your account have had the benefit of experiences to fit them for enjoyment—I am surprized I own that with your ardent character and aptness for the belle passion that charms so finished and matured should not have set your young blood in a flame and heated even to poetic phrenzy your imagination—but I suppose your hour is not yet come and you are perhaps waiting an opportunity as favorable as one recently mentioned in the papers which you perhaps have seen “a youth who being himself 29 led to the hymeneal Altar a Virgin no not a Virgin but a Widow of only 85”—If this is your plan I shall receive my daughter with smiles of welcome and do every thing towards promoting your Nuptial felicity—And that you may dream at your leisure of your future Bliss I will hasten to subscribe myself your affectionate Mother—
				
					L. C. Adams—
				
				
			